Citation Nr: 1204432
Decision Date: 02/06/12	Archive Date: 04/11/12

DOCKET NO. 07-03 144	)       DATE FEB 06 2012

On appeal from the Department of Veterans Affairs Regional Office in Phoenix, Arizona

THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to secondary to service-connected disabilities.

REPRESENTATION 

Appellant represented by:   Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (VA) on appeal from a rating decision entered in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, denying the Veteran's claims for service connection for hypertension and posttraumatic stress disorder (PTSD). The claim for PTSD was subsequently expanded to include depression and, finally, any acquired psychiatric disorder. Through its April 2010 remand, the Board sought additional development of the claim for service connection for hypertension and a psychiatric disorder, principally involving the retrieval of certain treatment records. While the appeal remained in remand status, the VA's Appeals Management Center (AMC) by its rating decision of March 2011 granted service connection for PTSD, thereby removing from appellate consideration the question of entitlement to service connection for an acquired psychiatric disorder. Following the AMC's attempts to complete the requested actions with respect to the sole remaining appellate issue, the case was returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

Upon return of the case to the Board, the Veteran's representative argued, in part, in his June 2011 brief that the Veteran's hypertension is secondary to his service-connected PTSD. Arguments were also advanced that an opinion obtained previously as to the etiology of the Veteran's hypertension failed to include any discussion of any potential etiological relationship between the Veteran's hypertension and his service-connected coronary artery disease and peripheral vascular disease. The Board thereafter sought and obtained an expert medical opinion through the VA's Veterans Health Administration only as to the

-2-

relationship between the Veteran's hypertension and his PTSD. A copy of that opinion was furnished to the Veteran in August 2011 and, in response, the Veteran's representative has provided arguments which essentially echo the contentions previously advanced.

To date, only the issue of entitlement to service connection on a direct basis and as secondary to service-connected diabetes mellitus has been fully developed. Full development of the issue of service connection for hypertension, secondary to PTSD, coronary artery disease, and/or peripheral artery disease, has not to date been undertaken, and in light of this fact, remand to permit the AMC to undertake the necessary actions is required.

Accordingly, this matter is REMANDED to the RO via the AMC for the following actions:

1. Comply with the duties to notify and assist pertaining to the Veteran's claim for service connection for hypertension and, specifically, his claim for secondary service connection for hypertension, as proximately due or the result of service-connected PTSD, coronary artery disease, and/or peripheral artery disease.

2. Obtain any and all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder.

3. Thereafter, afford the Veteran a VA medical examination in order to determine the nature and etiology of the Veteran's hypertension and, specifically, whether it bears a direct, causal or etiological relationship, if any, to service-connected PTSD, coronary artery disease and/or peripheral vascular disease. The claims folder should be made available to the examiner in conjunction with the examination. All

-3-

diagnostic studies deemed warranted by the examiner should be performed. All pertinent diagnoses and findings with respect to the Veteran's hypertension should be fully set forth.

The VA examiner is requested to address the following question, providing a rationale for the opinion offered:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD, coronary artery disease and/or his peripheral vascular disease caused or aggravated his hypertension?

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation or aggravation as to find against such matters. More likely and as likely support the contended relationship; less likely weighs against the claim.

The VA examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

4. Lastly, adjudicate the issue of entitlement to service connection for hypertension on all applicable direct and secondary bases, to include as secondary to service-connected diabetes mellitus, PTSD, coronary artery disease, and peripheral vascular disease. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental

-4-

statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369(1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

-5-





